Citation Nr: 1533192	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  10-05 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a skin condition.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which declined to reopen a previously denied claim for service connection for a skin condition.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in April 2012.  A copy of the hearing transcript is of record.  In February 2014, the Board reopened the Veteran's claim for service connection for a skin condition and remanded it to the Agency of Original Jurisdiction (AOJ) for additional development.  In December 2014, the claim was again remanded by the Board for additional development.  It now returns to the Board for further appellate review.

This appeal has been processed through the electronic Veterans Benefits Management System (VBMS).


FINDING OF FACT

The Veteran's diagnosed skin conditions are not etiologically related to service, to include herbicide exposure in service.


CONCLUSION OF LAW

The criteria for service connection for a skin condition have not been met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  Here, the Veteran was provided with the relevant notice and information in a July 2008 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  Notably, the Veteran reported receiving treatment at the Temple VA Medical Center in 1972 and 1973.  However, these records are not available for review.  See December 2008 Memorandum.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Pursuant to the December 2014 remand, the Veteran was also asked to have his private physician provide clarifying medical commentary regarding previously submitted opinions addressing the etiology of the Veteran's skin condition.  However, no additional commentary was received.

The Veteran also had a hearing before the Board.  The hearing was appropriately conducted as the presiding VLJ duly explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In light of the above development of the Veteran's claim, there has been substantial compliance with the Board's December 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict compliance with the Board's remand directives is required under Stegall).

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2014).

With respect to element (1), a current disability, the record reflects diagnoses of eczema during the appeal period.  Additional records generated between service and the current appeal period also show diagnoses of cellulitis and dermatitis.  Therefore, element (1) has been met.

With respect to element (2), in-service incurrence of a disease, service treatment records are negative for any complaints, treatment, or diagnoses of a skin condition.  The Veteran underwent an enlistment examination in August 1968 which revealed no relevant abnormalities.  His August 1971 separation examination was also normal, and he denied a history of skin diseases at that time.

Notwithstanding the above, during a February 1993 VA examination, the Veteran reported experiencing a skin condition while in service.  He stated that within a day or two of being sprayed by Agent Orange from an airplane, he developed erythema and blisters.  He reported that he was treated for contact dermatitis with wet dressings, ointments, and steroids.  The eruption cleared and he did not have any trouble with it again until after service.  In a July 2008 statement, the Veteran reported that his skin condition started before his discharge in 1971.  In a September 2008 statement, a fellow service member indicated that he was stationed with the Veteran at Fort Hood, and that he remembered times when the Veteran's hands were swollen and blistered.  This condition had been happening as long as he had known the Veteran.  During his April 2012 hearing, the Veteran testified that his skin condition started during service while stationed at Fort Hood.

While the Board has considered these statements, they do not establish that a skin condition had its onset during service.  First, as noted above, the Veteran's service treatment records do not contain any entries for such a condition, and the Veteran denied a history of skin diseases at the time of his separation.  Moreover, private records dated September 1973 show the Veteran reported only a 7-week history of a rash on his hands and arms, which is consistent with an onset date of almost 2 years after his separation in August 1971.  There are no documented findings of a skin condition prior to September 1973.  The Board finds these records to be of greater probative value than more recent statements from the Veteran and others regarding the existence of a skin condition during service.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later); Struck v. Brown, 9 Vet. App. 145, 155-56 (1996) (contemporaneous medical findings may be given more probative weight).  Notably, during his September 1993 VA examination, he again reported an onset date of 1973. 

Second, the Veteran's statements are not consistent.  During his February 1993 examination, he reported being treated in service for a skin condition.  However, in his July 2008 statement, he indicated that he did not seek any medical treatment when his skin condition began in service.  Similarly, during his February 1993 examination, he reported the onset of his skin condition within a day or two of being sprayed with Agent Orange from an airplane.  Presumably, this exposure to Agent Orange occurred during the Veteran's service in Vietnam.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii) (2014).  However, the September 2008 statements from the Veteran and his fellow service member, and the Veteran's April 2012 hearing testimony, indicate that a skin condition manifested while the Veteran was stationed at Fort Hood in the United States.  Because these statements are internally inconsistent, the Veteran's claims regarding his skin condition in service are not wholly credible.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (the credibility of lay evidence can be affected and even impeached by inconsistent statements).  The Board recognizes that several decades have passed since the Veteran's service, and therefore these inconsistencies may be due to a faulty memory, and not any intent to deceive.  Nevertheless, they call into question the credibility of the Veteran's assertions.  Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory).

Third, the Board notes that the Veteran first filed for service-connected benefits in March 1973.  At the time, he listed disabilities of an ankle condition and residuals of a pilonidal cyst, but not a skin condition.  When viewed collectively with the evidence above indicating the onset of a skin condition shortly before September 1973, this also indicates that a skin condition was not present as of March 1973.  See AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).

For these reasons, element (2) of service connection, in-service incurrence of a disease, has not been satisfied.  Therefore, service connection for a skin condition as directly related to service is not warranted.

The Board has also considered whether service connection for a skin condition is warranted on the basis of Agent Orange/herbicide exposure.  As noted above, the Veteran served in Vietnam, and therefore he is presumed to have been exposed to herbicides in service.  However, his diagnosed conditions of eczema and dermatitis are not among those conditions listed as presumptively associated with in-service exposure to herbicides.  38 C.F.R. § 3.309(e).  

Private opinions from April 2009 and May 2012 stated that the Veteran's eczema did not occur until his deployment to Vietnam and exposure to Agent Orange.  These physicians felt the Veteran's condition was more than likely a result of that exposure.  The Board has considered these opinions.  However, these physicians have not included any rationale or explanation for their conclusions, beyond the fact that eczema occurred after the Veteran's herbicide exposure.  The failure of the physician to provide a basis for his/her opinion affects the weight or credibility of the evidence.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  The lack of a supporting rationale is particularly relevant because VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 -46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  See, too, Diseases Not Associated With Exposure to Certain Herbicide Agents, 68 Fed. Reg. 27,630 (May 20, 2003); see also Health Outcomes Not Associated With Exposure to Certain Herbicide Agents, 72 FR 32395-01 (June 12, 2007).  Therefore, these opinions are insufficient to establish a link between diagnosed eczema and herbicide exposure in service.

Finally, the Board notes that the Veteran submitted an October 2014 disability benefits questionnaire (DBQ) from his private physician, which includes a diagnosis of "acne or chloracne."  Chloracne is among those conditions presumptively associated with Agent Orange exposure, provided that it manifests to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed.  38 C.F.R. § 3.307(a)(6)(ii).  In this case, the Veteran's service in Vietnam, and his presumed herbicide exposure, ended on October 30, 1970.  However, chloracne did not manifest by October 30, 1971.  As noted above, no skin condition was documented until September 1973, and only contact dermatitis was diagnosed at that time.  Indeed, the October 2014 DBQ is the first and only diagnosis of chloracne in the record.  

For these reasons, service connection for a skin condition due to herbicide exposure in service is not warranted.

The preponderance of the evidence is against finding that the Veteran has a skin condition etiologically related to active service.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.


ORDER

Service connection for a skin condition is denied.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


